  Case: 4:21-cv-00287-AGF Doc. #: 40 Filed: 07/30/21 Page: 1 of 2 PageID #: 943



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION




 THE STATE OF MISSOURI, et al.,

                         Plaintiffs,

               v.                                          Case No. 4:21-cv-00287-AGF

 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United States,
 et al.,

                         Defendants.



                    DEFENDANTS’ UNOPPOSED MOTION TO CONTINUE
            As previewed in Defendants’ notice filed earlier today, ECF No. 39, the August 20, 2021

argument date set by the Court in its July 26, 2021 Order, ECF No. 38, presents a scheduling conflict

for undersigned counsel for Defendants. In particular, counsel has pre-existing travel plans on that

date, in addition to various pre-existing personal and professional obligations (including significant

pre-existing litigation deadlines) in the days and weeks leading up to that date. Accordingly,

Defendants respectfully request that the oral argument be continued to a later date.

            The parties have conferred regarding alternative dates, and all parties can be available on any

of the following dates: August 25th, August 26th, August 31st, September 1st, September 2nd, or

September 3rd.

            Although Plaintiffs do not oppose this request, they reported their position as follows: “[W]e

would prefer to keep the hearing on Aug. 20, but we can be available on Aug. 25, 26, 31, and on Sept.

1, 2, 3.”
Case: 4:21-cv-00287-AGF Doc. #: 40 Filed: 07/30/21 Page: 2 of 2 PageID #: 944



    Dated: July 30, 2021                  Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          SAYLER A. FLEMING
                                          United States Attorney

                                          ERIC WOMACK
                                          Assistant Branch Director
                                          Federal Programs Branch

                                          /s/ Stephen M. Pezzi_
                                          STEPHEN M. PEZZI, #84311 (VA)
                                          CODY T. KNAPP, #5715438 (NY)
                                          Trial Attorneys
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street NW
                                          Washington, DC 20005
                                          Phone: (202) 305-8576
                                          Email: stephen.pezzi@usdoj.gov
                                          Email: cody.t.knapp@usdoj.gov

                                          Attorneys for Defendants




                                      2
